CLAY, Circuit Judge,
concurring in part and dissenting in part.
I concur with the majority in its resolution of Fox’s challenges to his sentence of “discretionary time,” and its disposition of Fox’s lawsuit as to Mason County and Sheriff Stewart in the retention by county employees of his driver’s license. However, I disagree with the majority in its disposition in Part II.A.2 of Fox’s action against Hartrum and Van Oosterum for their roles in the retention of his driver’s license. Specifically, I believe there exists a genuine issue of fact as to whether the retention of Fox’s driver’s license by Hart-rum and Van Oosterum constituted a “seizure” in violation of the Fourth Amendment. Accordingly, I respectfully dissent in part.
The Supreme Court has held that a “ ‘seizure’ of property occurs when there is some meaningful interference with an individual’s possessory interests in that property.” United States v. Jacobsen, 466 U.S. 109, 113, 104 S.Ct. 1652, 80 L.Ed.2d 85 (1984). While a search implicates an individual’s interest in maintaining personal privacy, a seizure threatens an individual’s distinct interest in retaining possession of his property. See Texas v. Brown, 460 U.S. 730, 747-48, 103 S.Ct. 1535, 75 L.Ed.2d 502 (1983) (Stevens, J., concurring). In accordance with this understanding, the Court has rejected the argument that the Fourth Amendment only nominally applies when a seizure “stands apart from a search or any other investigative activity.” Soldal v. Cook County, 506 U.S. 56, 68, 113 S.Ct. 538, 121 L.Ed.2d 450 (1992). Rather, a seizure of property is subject to Fourth Amendment scrutiny even where no search has taken place. See id. Even where one no longer holds a privacy interest in seized property, he may hold a possessory interest that continues to survive long after the seizure takes place. See United States v. Paige, 136 F.3d 1012, 1021-22 (5th Cir.1998).
A simple application of these principles directs that whenever the government meaningfully interferes with an individual’s interest in property, a “seizure” subject to the reasonableness analysis of the Fourth Amendment takes place. However, in disposing of Fox’s claim against Hartrum and Van Oosterum, the majority asserts that the refusal to return Fox’s license could not amount to an unreasonable “seizure” because the seizure in this case began and ended in August 1993. Under the majority view, a seizure of per*355sonal property that begins as legal could never become unlawful or unreasonable, because the seizure itself has ended long before the issue of unlawful retention arises. While' the majority dismisses a series of cases holding the contrary,1 it offers not a single case in support of the narrow view that a seizure begins and ends at the moment it takes place. Moreover, in rejecting the concept of a “continuing seizure,” the majority seeks to distinguish cases where one voluntarily turns property over to the government but does not receive it back, and to distinguish the issue of “whether the term ‘seizure’ has a different temporal scope when a person rather than property is at issue.” Because “[a]n individual’s Fourth Amendment right to be free from unreasonable seizures cannot be eviscerated by the fact that the detention of his property began as a legitimate seizure,” United States v. Carter, 139 F.3d 424, 435 (4th Cir.1998) (en banc) (Erwin, J., dissenting),2 I cannot agree with the majority’s view.
The concept that a seizure of property may, just as seizures of individuals, begin as reasonable but may then ripen into a seizure that violates the Fourth Amendment is not new to constitutional jurisprudence. See United States v. Place, 462 U.S. 696, 103 S.Ct. 2637, 77 L.Ed.2d 110 (1983); United States v. Avery, 137 F.3d 343, 349 (6th Cir.1997). This is so even though the plain meaning of the term “seizure” is “[t]he act of taking possession of property.” Black’s Law Dictionary 1359 (6th ed.1990). Indeed, in Place, the Supreme Court recognized that the Fourth Amendment principles that apply to seizures of persons also govern seizures of personal effects. See Place, 462 U.S. at 703, 103 S.Ct. 2637. Accordingly, when faced with a seizure of property, courts must;
balance the nature and quality of the intrusion on the individual’s Fourth Amendment interests against the importance of the government interests alleged to justify the intrusion. When the nature and extent of the detention are minimally intrusive of the individual’s Fourth Amendment interests, the opposing law enforcement interests can support a seizure on less than probable cause.
Id. The Court concluded in Place that certain “brief detentions of personal effects may be so minimally intrusive of Fourth Amendment interests that strong countervailing governmental interests” can justify a seizure based only on reasonable articulable facts. Id. at 706, 103 S.Ct. 2637. The Court found that while the detention of a traveler’s luggage did not initially, at the precise moment of seizure, violate the Fourth Amendment, the retention of that luggage for over ninety minutes rendered the seizure unreasonable and violated the Fourth Amendment. See id. at 710, 103 S.Ct. 2637. Therefore, *356while a seizure may technically occur at the moment the government actually takes an item of personal property, the Court has long rejected such a limited view of the term “seizure” under the Fourth Amendment, in favor of the concept that a “seizure” may take place over a period of time. See id.
Although it does not directly apply to this case, Rule 41(e) of the Federal Rules of Criminal Procedure, one of a number of criminal procedural rules set forth in a section of the Rules addressed to government searches and seizures, is instructive here. Under Rule 41(e), “a person aggrieved by an unlawful search and seizure or by the deprivation of property may move the district court ... for the return of the property on the ground that such person is entitled to lawful possession of the property.”3 Fed.R.Crim.P. 41(e) (1994). As the advisory committee’s notes on the provision make clear, Rule 41(e) recognizes the right of a person to obtain the return of lawfully seized property “when aggrieved by the government’s possession of it,” and not just at the time of initial seizure. Fed.R.Crim,P. 41(e) advisory committee’s note. Indeed, the rule reflects that “[Ijawful seizure of the property, of itself, may affect the timing of the return, but never the owner’s right to eventual return.” United States v. Hubbard, 650 F.2d 293, 302 (D.C.Cir.1980).
Significantly, the advisory committee’s notes to Rule 41(e) urge courts to apply Fourth Amendment reasonableness standards to determine whether a person so aggrieved has a right to the return of his property. Specifically, the committee stated:
The fourth amendment protects people from unreasonable seizures as well as unreasonable searches, United States v. Place, 462 U.S. 696, 701, 103 S.CC 2637, 77 L.Ed.2d 110 (1983), and reasonableness under all the circumstances must be the test when a person seeks to obtain the return of property. If the United States has a need for the property in an investigation or prosecution, its retention of the property generally is reasonable. But, if the United States’ legitimate interests can be satisfied even if the property is returned, continued retention of the property would become unreasonable.
Fed.R.Crim.P. 41(e) advisory committee’s note. Thus, the general principle that “seized property, other than contraband, should be returned to the rightful owner after the criminal proceedings have terminated,” United States v. Francis, 646 F.2d 251, 262 (6th Cir.1981) (Kennedy, J.), invokes the standards of the Fourth Amendment by implementing the type of balancing test set forth in Place. Indeed, when asked to decide whether an individual has the right to recover property lawfully seized by the government, courts do not ask as a preliminary matter whether a “continuing seizure” took place, but instead endeavor to identify the “continuing interest” of the government in retaining personal property once its initial interest in the property no longer exists. See Sovereign News Co. v. United States, 690 F.2d 569, 577 (6th Cir.1982).
Nevertheless, the majority dismisses Fox’s claim by expressing a reluctance to “stretch temporally the Fourth Amendment” to cover the seizure of his property, and denies that a seizure that begins as involuntary but lawful may eventually ripen into one that is unreasonable and thus in violation of the Fourth Amendment. However, Place plainly demonstrates that Fourth Amendment jurisprudence already recognizes that a lawful seizure of property might, with the passage of time and the expiration or diminution of government interests, become unlawful. In applying the *357balancing test of reasonableness that the Court set forth in Place, it seems clear that in this case, the nature and quality of the intrusion resulting from the government’s retention of Fox’s driver’s license increased after Fox had served his jail sentence and had his driving privileges restored. In other words, the government’s interference with Fox’s possessory interests in the license became significant once Fox obtained release from jail and the freedom to use his license as identification and to drive. On the other hand, the government’s interest in retaining the license, at the termination of proceedings against Fox and in the absence of any identifiable continuing law enforcement interest, significantly decreased at that point. Indeed, no discernible legitimate government need existed in the retention of Fox’s license after he had served his sentence and obtained the restoration of his driving privileges. Still, Hartrum and Van Oosterum arbitrarily withheld the license and interfered with Fox’s possessory interest in his own effects, all apparently in violation of the Fourth Amendment.
Curiously, the majority makes explicit that it does not undertake to decide “whether a ‘seizure’ occurs when a person voluntarily gives a thing to a state actor, then asks the state actor to return that thing, and the state actor refuses to do so.” This is not the first time this Court has left open such a possibility. See United States v. Frazier, 936 F.2d 262, 265 (6th Cir.1991) (Kennedy, J.). However, the distinctions between such a factual scenario and the one presented here are of limited, if any, importance. Such a case would also involve a lawful deprivation of property by the government that became unlawful once the government’s interest in that property became minimal, as compared with the intrusion on the owner’s possessory rights. In any event, the “seizure” in such a case would occur well after the government had completed the act of taking the property away from its rightful owner, and would affirm that the government’s possession of private property, even where it did not begin as a seizure, might ripen into a seizure with the passage of time and the onset of unreasonableness.4
Moreover, I take issue with the majority’s suggestion that because “well-developed procedural due process analysis” applies to this case, this Court should not recognize “a new, uncertain Fourth Amendment analysis that allows litigants to jump straight to federal court every time a state official refuses to return property that was, at least at one point, lawfully seized.” In so stating, the majority expresses a willingness, on behalf of this Court, to follow the letter but not the spirit of the rule cautioning against the treatment of one constitutional provision as dominant to another as a mechanism for excluding other constitutional claims. See Soldal, 506 U.S. at 70, 113 S.Ct. 538. Indeed, the position of the majority undercuts the notion that two or more constitutional provisions can “target[] the same sort of governmental conduct,” that “[e]er-tain wrongs affect more than a single right, and, accordingly, can implicate more than one of the Constitution’s commands,” and that the general protection of property set forth in the Due Process Clause does not “bar resort ... to the Fourth Amend-*358merit’s specific protection for ‘houses, papers, and effects.’ ” Id.
If possessory interests protected by the Fourth Amendment are actionable when the government meaningfully interferes with them or when the government’s interference with them becomes meaningful, at least some element of a Fourth Amendment seizure exists and this Court cannot refuse to allow a litigant to assert his claim through the vehicle of the Fourth Amendment. See Bonds v. Cox, 20 F.3d 697, 702 (6th Cir.1994). While the majority suggests that this view would enable any individual seeking the return of property once lawfully seized to seek damages pursuant to § 1983, only a claimant who could show meaningful interference with his possesso-ry rights and the absence of a continuing governmental interest in the property could make out the constitutional claim described above. A claimant seeking such relief in federal court would also have to show a cognizable and redressable injury of constitutional magnitude to meet traditional jurisdictional prerequisites to suit. See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
Finally, although the majority suggests such a Fourth Amendment claim would require courts to “assess the reasonableness of refusals or failures to return property,”’ courts have properly assumed this function for many years in their adjudication of Rule 41(e) motions as civil equitable actions for the return of property. See, e.g., Soviero v. United States, 967 F.2d 791, 792-93 (2d Cir.1992). Indeed, as discussed above, such actions require courts to determine the reasonableness of the government’s continued possession of private property. See Sovereign News Co., 690 F.2d at 577. Courts have even entertained claims for money damages in Rule 41(e) actions where the government has lost the property sought. See, e.g., Mora v. United States, 955 F.2d 156, 158 (2d Cir.1992); United States v. Martinson, 809 F.2d 1364, 1368 (9th Cir.1987). To require courts to apply Fourth Amendment reasonableness principles long applied to civil actions under Rule 41(e) for the unreasonable retention of property to civil actions under § 1983 for the same governmental conduct hardly constitutes an invitation to explore a “new, uncertain Fourth Amendment analysis.”
The prevailing understanding of seizures under the Fourth Amendment renders impermissible the majority’s conclusion that “an initial, lawful seizure followed by a refusal to return that property” cannot violate the Fourth Amendment. Clearly established legal standards Alús-trate that a seizure does not necessarily begin and end at the moment the government deprives an individual of his personal property. Furthermore, such standards hold unlawful a seizure that extends past legitimate government needs while significantly interfering with one’s possessory interest. Indeed, the law may view what was an authorized seizure at some prior point in time as an unreasonable and thus unlawful seizure at some later point in time — if the claimant’s possessory interest in that property survives, the government’s law enforcement interest in the property ceases, and the government’s interference with the claimant’s possessory interest is or has become meaningful.. Because the majority offers nothing to explain why these well-settled principles of Fourth Amendment jurisprudence do not govern the retention of Fox’s license in this case, I respectfully dissent.

. Indeed, the majority sweeps aside, without discussion, two published decisions by district courts in this circuit and two unpublished decisions by our Court that hold or suggest that an individual aggrieved by the government’s retention of property after an initial lawful seizure of that property may raise a Fourth Amendment claim. See Bush v. Banks, Nos. 95-6370, 96-5015, 1996 WL 668551, at *2 (6th Cir.1996); Eaton v. Farmer, No. 93-6305, 1994 WL 151336, at *1 (6th Cir.1994); Swales v. Township of Ravenna, 989 F.Supp. 925, 940-41 (N.D.Ohio 1997); Fox v. Van Oosterum, 987 F.Supp. 597, 608-09 (W.D.Mich.1997). In their place, the majority cites a single unpublished decision from the Northern District of Illinois, Palermo v. City of Chicago, No. 91C4321, 1991 WL 268661, at *3 (N.D.Ill.Dec.4, 1991), in support of its generally unprecedented pronouncement that a seizure that once was reasonable may never subsequently be deemed a seizure and thus cannot violate the Fourth Amendment when it eventually becomes unreasonable.


. In Carter, the Fourth Circuit did not reach the conclusion declared by the majority in the present case. Rather, the court held that the government’s retention of personal property seized in a search incident to lawful arrest was reasonable where the government had an interest in the property as evidence in connection with another criminal charge. See Carter, 139 F.3d at 426.


. While Rule 41(e) permits pretrial motions for the return of seized property, when the owner of the seized property invokes the rule after the close of criminal proceedings against him, courts are to treat his request as a civil action. See United States v. Duncan, 918 F.2d 647, 654 (6th Cir.1990).


. Arguably, the giving of consent to seize property requires the government to conform its conduct to the limitations placed upon the right of seizure by the owner. See Vaughn v. Baldwin, 950 F.2d 331, 333 (6th Cir.1991). However, this limitation on the government's right to seize exists because consent is an exception to the Fourth Amendment warrant requirement in the same way that an inventory search is, see Soldal, 506 U.S. at 64-67, 113 S.Ct. at 545-46, and warrant exceptions are to be narrowly construed in accordance with the reasons supporting the exception. See Mincey v. Arizona, 437 U.S. 385, 393-94, 98 S.Ct. 2408, 57 L.Ed.2d 290 (1978); Chimel v. California, 395 U.S. 752, 762, 89 S.Ct. 2034, 23 L.Ed.2d 685 (1969). It is wholly consistent with this limitation to say that a seizure lawfully begun pursuant to an exception to the Fourth Amendment may become unlawful once the justifications for the initial seizure terminate.